DETAILED ACTION
“Portable Roller Compactor”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on April 29, 2022 have been entered. Claim 2 has been amended; claims 1-9 remain pending. 
Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 USC 112(b) set forth in the Non-Final Office Action mailed on 02/02/2022 has been overcome by Applicant’s amendments to the claims filed 04/29/2022. As such, the 35 USC 112 rejections previously set forth are withdrawn.
Double Patenting
The non-statutory double patenting rejection of claims 1-9 set forth in the Non-Final Office Action (mailed 02/02/2022) has been obviated by the Terminal Disclaimer filed on 04/29/2022. As such, the double patenting rejection previously set forth is withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Transportable roller compactors comprising: 
a base structure comprising a plurality of beams, wherein the transportable roller compactor is configured to mount on a truck or a trailer of a truck in a transport direction, 
wherein the base structure has front and rear ends, wherein the front end of the base structure is closer to a front end of the truck or trailer than the rear end of the base structure; and
an articulated arm is pivotably mounted at one end by the base structure and carries at its other, free end a compactor roller rotatable about a horizontal axis of rotation
are well-known in the art. Such transportable roller compactors are disclosed by Heinz (EP-2110229-A2); Heinz (EP-1736304-A2); Soler (US 7,100,500 B2); Soler (WO-2006/027520-A1); and LaBarbera (US-2003/0230656-A1).
	None of these references teach or suggest the following combination of features required by independent claim 1 -
a carriage that is mounted so as to be displaceable on the base structure in a longitudinal direction, 
wherein the articulated arm is pivotably mounted on the carriage, 
wherein a length of the carriage in the transport direction is less than a length of the base structure in the transport direction so that the carriage is displaceable between the front and rear ends of the base structure, 
wherein, in a rest position of the articulated arm, the carriage is disposed at the front end of the base structure, and 
wherein, in a working position of the articulated arm, the carriage is disposed at a rear end of the base structure.
None of the prior art of record, alone or in combination, teaches or suggests that it would be advantageous to include a carriage having the above features in a known transportable roller compactor. To arrive at the instant invention, starting from one of the references listed above, one of ordinary skill in the art would have to carry out extensive modification of the known transportable roller compactors. Such modification would not have been considered by one of ordinary skill in the art absent impermissible hindsight upon review of the instant disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katie L. Parr/Examiner, Art Unit 3725           

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725